Name: 2004/292/EC: Commission Decision of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (Text with EEA relevance) (notified under document number C(2004) 1282)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural activity;  information technology and data processing;  trade policy;  information and information processing;  agricultural policy;  animal product;  trade
 Date Published: 2004-03-31

 Important legal notice|32004D02922004/292/EC: Commission Decision of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (Text with EEA relevance) (notified under document number C(2004) 1282) Official Journal L 094 , 31/03/2004 P. 0063 - 0064Commission Decisionof 30 March 2004on the introduction of the Traces system and amending Decision 92/486/EEC(notified under document number C(2004) 1282)(Text with EEA relevance)(2004/292/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), and in particular Articles 37 and 37a thereof,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(2), and in particular Article 20(3) thereof,Having regard to Council Decision 92/438/EEC of 13 July 1992 on computerisation of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC(3), and in particular Article 12 thereof,Whereas:(1) Commission Decision 91/398 of 19 July 1991 on a computerised network linking veterinary authorities (Animo)(4) defines the principles governing the communications network linking the veterinary units listed in Decision 2002/459/EC(5).(2) Commission Decision 2003/24/EC(6) lays down that the Traces computer system integrating the functions of the Animo and Shift systems into a single architecture is to be developed.(3) Commission Decision 92/486/EEC of 25 September 1992 establishing the form of cooperation between the Animo host centre and Member States(7) lays down that the contracts between Member States and the Animo host centre are to lapse on 31 March 2004. That date should therefore serve as the starting point for Traces to avoid the need for contracts to be renewed.(4) Some Member States are not able to use Traces from the date set by the Commission, i.e. 1 April 2004, as they are not yet ready to make the switch from Animo to Traces. Provision should therefore be made for a transition period to allow those Member States to complete their migration to Traces.(5) Decision 92/486/EEC should be amended to enable contracts between those Member States availing themselves of a transition period and the Animo host centre to be renewed.(6) The contracts between the Animo host centre and the border inspection posts located in Germany, Austria and Italy listed in Annex II to Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community(8) will have to be adapted to take account of the scheduled disappearance of those border inspection posts in connection with the accession of new Member States.(7) To enable the first group of Member States migrating to Traces to adjust to it, the functions of the new system should be introduced in stages, while ensuring that as soon as it is introduced the level of information is the same as that achieved by the Animo system.(8) All the information contained in the common veterinary entry documents provided for in Commission Regulation (EC) No 136/2004(9) for products, in the common veterinary entry documents provided for in Regulation (EC) No 282/2004 for animals and in the certificates for intra-Community trade as harmonised by Commission Regulation (EC) No 599/2004(10) must be transmitted via the Traces system.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1For the purposes of this Decision the following definitions shall apply:(a) "Animo": the computerised network linking veterinary authorities, provided for in Decision 91/398/EEC;(b) "Traces": the integrated computerised veterinary system provided for in Decision 2003/24/EC.Article 2Member States shall use the Traces system from 1 April 2004 and shall cease entering messages in the Animo system from that date.Article 31. Member States shall ensure that the following data is entered in Traces from 1 April 2004:(a) Part I of certificates relating to intra-Community trade in animals and products of animal origin for which the rules require prior notification;(b) The common veterinary entry documents for animals entering a Member State and destined for another Member State, and(c) The common veterinary entry documents for products in transit within the Community and for products admitted under the procedures referred to in Articles 8, 12(4) and 13 of Directive 97/78/EC.2. Member States shall ensure that the following data is entered in Traces from 31 December 2004:(a) Parts I and II of health certificates relating to trade and Part III where a check is undertaken;(b) Common veterinary entry documents for all animals entering the Community, and(c) Common veterinary entry documents for all products entering the Community whatever the customs arrangements to which they are subject.Article 4In Community legislation any reference to Animo shall be construed as a reference to Traces with effect from:(a) 1 April 2004 for those Member States not availing themselves of the derogation provided for in Article 5;(b) 31 December 2004 for those Member States availing themselves of the derogation provided for in Article 5.Article 5By way of derogation from Article 2, Member States which so wish may introduce Traces no later than 31 December 2004. In that case they must extend their contracts with the Animo host centre. They must also authorise the Animo host centre to provide the Commission with a copy of all the messages they send.Article 6In Article 2a of Decision 92/486/EC the following paragraph 8 is added:"8. The coordinating authorities in those Member States availing themselves of the derogation provided for in Article 5 of Decision 2004/292/EC(11) shall ensure that the contracts referred to in Article 1 of this Decision are extended for the period from 1 April 2004 to 31 December 2004 except in the case of those border inspection posts listed in Annex II to Regulation (EC) No 282/2004 for which the period shall be from 1 April 2004 to 30 April 2004.In connection with this paragraph the following charges shall apply:- EUR 290 per unit (central unit, local unit, border inspection post).- EUR 32 per border inspection post listed in Annex II to Regulation (EC) No 282/2004."Article 7The Commission shall develop an IT application for recovering messages sent by Member States participating in the Animo system and integrating them into the Traces system.For such development and the Commission's participation in the Animo system the Commission shall be allocated an amount of EUR 48000.Article 8This Decision is addressed to the Member States.Done at Brussels, 30 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2001/572/EC (OJ L 203, 28.7.2001, p. 16).(2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14).(3) OJ L 243, 25.08.1992, p. 27. Decision as last amended by Decision 95/1/EC (OJ L 1, 1.1.1995, p. 113).(4) OJ L 221, 9.8.1991, p. 30.(5) OJ L 159, 17.6.2002, p. 27. Decision as last amended by Decision 2003/831/EEC (OJ L 313, 28.11.2003, p. 61).(6) OJ L 8, 14.1.2003, p. 44.(7) OJ L 291, 7.10.1992, p. 20. Decision as amended by Decision 2003/236/EC (OJ L 87, 4.4.2003, p. 12).(8) OJ L 49, 19.2.2004, p. 11.(9) OJ L 21, 28.1.2004, p. 11.(10) See page 44 of this Official Journal.(11) OJ L 94, 31.3.2004, p. 63.